                           Case 3:20-cv-02057-SB                         Document 1-1              Filed 11/25/20         Page 1 of 6




                                                                    I
                                     IN THEQIRCUITCOURT 0F THE-,STAT E;QF 0 -P%'EG10N
                                                                F,o,r,,-,the C.PqrIty of Washington


STATE ACCIDENT INSURA ,C = FUND
CORRORAtl'QN,; 6a --8AIF'6bRPORATIQN, 8n
                                             ELOPEZ'
 OrpgQn;cQrpQratil on,,, as,Aspignpq-,of.VVlL6R'
'FERNANDEZ,

                                               Plointiff,
                                                                                               .,.,10, CV390119
                                                                                        Cas6-.Nlo

                                                                                        SUMMON8.
.1?tENSKE'TRUOK-'LEAs!NG'C--O.,,,;LP,~pD..elawar(~,
                              'O_AGAN itRUQK'BODY,LLC,
           I P.,art~`br§hip,-_-'M
'Ei Dela ware Limitea Li8b'jlit'y'.66moa'n'y,",d,b6'Moega. n"
  d0rp.'-;; AND,WIHITING-DOOR MANUFACTURINO
-,0,ORP,.a New:York!C        -orporotion,

                                           Defendants

TO. Mbt'gah Trudk Bbdy~ LLC,dba; M6rgan'torp;
                                       —C     D!* nd
                                                   ~a hf, RIA Coro'ora
                                                                     ii6,hSe,
                                                                            ry ite:~,Cornpany,.
                                                                                   -           1,127 Broadway-Street
N IE,Suit6:,1 200, Salem,,OR 973.01,

  ou pre heroby. reqqi~rpd to-appe.ar",and
                                         I         dofend the- Complailnt, filed again§Vlyou, in'thesbbove entitidd cause wi.thiri'thlrty
(210) t[ays ..from
                ..  th,e-,d.ate.,.0f
                            ,        se M  ce of t h is.;~ummqns upgn ~~.~ypu,~ancl
                                                                              -     -in! casi of -your,"failure- to d6 ,so, for want':thereof,,
plaintiff will ap ply"t6th" " Co ...rtfor the, relief derh6hd,ed1n,theCQrnp1,9int;

 NOTIC.E TO THE lj&tNOX!~l -T                  ; READ 'THESE PAPERS
 CAREFULLY!
    You: must "appear"-, iri, ihis; tase 'or.                                         'gignatu
                                                                                                      Dougi- F. Anoell
                                                                                                                 ,for, Plaintiff
                                                                                             rI6 ofAttomey!A-uthbr
                                                           .
 bdtdm6flcally., T-o '-app~bar",'''you mList,file With. tke coulrt -a~ legal
                                                 ~
 p9pqr:called'.
            I . . a -motion". -or "answer.'"
                                          .        The' "m,otion" pr "ansWee'         Dougla's F. Angell                                 OSE3 #932019
,mUst be giv,eI n. 1.to the--tourCoor k,', 9_r ;admini6tra~tor -withinI 30- Oays,~    Tfiomey'g/Authoes Name (Typed or Printed)            Bar # (If Any)
:qltN with th e' r . equired1iling1de.
                        .                    If- m-Ust:,be iri'. -ftet
                                                                 0      fb rm;,and
 fiti e.: proofbf seryl6e- on the,olaintiff7s:,attorney or,. i, f the plaihtiff-
 eoes npt,havie'an aktdr-ney, pr6of6f s"ervic'e'upon- th'b 'pl6'i'n'ti'ff,            5075 SW Gtiffith Drive,, Sdite 250:
     -If y6u have any questions, you should see ,an-: attorney                                      Address
 irnrriecliately: If y6U'nbe,d help in fiinding'.ai ri'aftorrioy, you rrm~',dzffl
-& Oregon- t"tate 134`§,'Lawyer Referral. Ser.v.11 cq, 'at (50a 68 4~`           1,   Bea'vetton          Otz             97005           (503)
                                                                                                                                           I
                                                                                                                                                336-0053
 37,63.~or toll4he
                 'eiri Oiregbn,';at'(800),452-7636.
                                             '                                        clity%,             State             -Zip             Phone

                                                                                      Trial Attorney,if'.0ther Than Above,(typed,orPrinted) SarflItAny)



 STATE
  I  1. , 0F.ME00N,
          a, , .d
                    C60rifybf
                    . .       W6shington,
                                  .   I   :ss
   the uii etsig.ne . 6ttcirfi Liy of rdeo td for: t he.Pialntilff,':
                                                        '             certify that the                                                       tbpy of the
 original,surrImbnsIn the.abbve.entitIbd,-case*.,

                                                                                                    , y,bf Re6ord for Plairitiff,
                                                                                                Xttbme-

 Tb.'THE ~ OFFICER OR OTH ER- PERS'ON. SERVINO T-HIS, SUMMON.Sl               .. -a '~ou'are-                          e atrue,,c6pyof
                                                                                      I , 1. 1 '.herEibydirectiad-to~sery
 this summons,,togethde with '.a ;true,c"opy'of the'-do"hiplaint m6nti'oned -Werdin,.Voon thei, d6fendant,-,and to make your probf
 of service on. the, reverse hereof or, upqn a,separate.simillar d(icurh'ehf-'vvhibh,yo,'u'shbli, attath h6ret`o..
                                                                                                 /8/ Dou&8               F. A gell
                                                                                                                              %0
                                                                                                                                     -

                                                                                                Attorney(s) for-Plaintiff
 SVMM6NS,
                                                                                                                                              EXHIBIT A
                                                                                                                                              Page 1 of 6
                      Case 3:20-cv-02057-SB               Document 1-1              Filed 11/25/20      Page 2 of 6
                                                         10/27/2020 3:24 PM
                                                             20CV38019




   3

   4

   5

  :6

   7

   8                        IN THEORCUIT COURT'FOR THE'STATE O'F OREGON

  .9                                    FOR THE COUNTY OF WASHINGTON

  10    STATE ACCIDENT INSURANCEFUND                               Case No.! 20CV38019
           , ORATION, dba SAIF CORPOR.A-
        CORP
  11 'TION an- Oregon.dorpbtation, as Assigrice                    PLAINTIFFI&COMPLAINT
          "
      OfWIL-DER    LOPEZ-FERNA-NDEZ,
  12                                                              .(Personal Injury)
                         Plaintiff,
  13.                                                             (NOT SUBJECT TO MANI!ATOAV AIZ91TRATIQN)
                VS"
  14                                                               Prayer Amount: $454,01.0.34
        PENSKE TRUCK.L.EASING CO-.,.L.P, a                         Filing Fee; $5.94.00'
        Delaware Liniited Pprtnetship; MORG-AN                    'Fed'Authori'ty: OR-S 21A.60 (1)(c)
        TPUCI(BODY'LLC,a Delaware. ti'ited
  16    Liability C-ompany., dba MorgariCorp.;
        A-ND WH1TlNGI)O0R. MANUFACTUR.- .
        ING CORP,.a New Y'ork Corporafion,

                         Defendatit's.

                P.laintiff allege's, that at all.md.tbfial. flrn6g!



 21
                Plaintiff STA-TE'ACCIDENT- INSURANCE FUND CORPORATION (SAIF) was,-and
 22
        n.ow is, -an Oregpn.. corporation aRthorizcd io Transact ins-urance bU.siness in,.-'the..State...of Oregon.
 23

 24

 25

Page
        I - dOMPLAI.Mr PtR~ONALINYURY
                                              1,A"*-V OFFICE OF 1)'0'V0'LkS.F..ANG'EUL'V.C.
                                                           ATTORNEYS ATII;-A-VV-
                                                          5076GW014FITHDR.SUITE 250
                                                            HEAVr;W0N.CiRffG6N 97005                                  EXHIBIT A
                                                             TELEPOONE {5.03}i3g"Wgi
                                                                                                                      Page 2 of 6
                   Case 3:20-cv-02057-SB               Document 1-1                  Filed 11/25/20   Page 3 of 6




                                                              '2.

  2           .Ataflrnai&ia1-Aiin es herein, Wilder LQpez'F'emandez was working as an.qnployeq of

  3     New Leaf Gieeniiouge, ftic.., -au.. Ortgon. Corporationj and was act-ing,-irl the course and. scope.of

  4
        his eiiiploYment.
  5

  6
               At.all- material times -herbin, Pe'nske Track Le'asing Co., LR''('Tensk6") wa§'- a. D61aWare
  7
        Limited Paitnershi.-D authorized'to~transac.t- b-usiness w-ithin thp.-Stdi.e. of Oregpn. Morgpi"Truck

        Body., LLC,. vvas AL Delaware Litnite Liabil-ity
                                              d          Corftpany, dba.McirgaTi Corp Worgan?) author-

        ized to trahsact- business within-the Stato of Oreg.oln. Wliiting Door Maiiuf4ctufing Corp;'(V--hit-
 10
                                                                                       0n
        ing") w4s.:a-New York Cbrporqtibn.co6dq.ding bWinessvithin the State. of Or*e' g.

 i2                                                              4.

 13             Oa-or about May-!,'2019- Ne ..W
                                             Leaf'Greenhouse. inc., had leased. a 2020,.'26-foot-F eiglxt-
                                                                                                   r

 14     liner- "B o.x.. Track" (tlie. truck) fromPenske fordeli'veryofplants.- trees and: other landscapiTig. ma-
                                                                                                     -1
 15     tenals dondifi.the-fiormal course dfdperatiofis.. T6 truck was leasdd on or about Apri 30,2049-

 16     fb'r an extetided period. Th6 tfuck Was i'de'ntified by Penske as Truck #339071. Thetrttckhad

 1.7
        -only- Z.,658 miles:w
                           -hen leasdd.by Ndw- Leaf Q-eenhouse Inei The tr'.Udk wa§-leaged withiti the
 '18
        State of Orqg'oti by Penske to New Leaf Gree'n'house, Inc.
 .19
                                                                 5.
 20
                Penske owned th-e t-ruck andleased-it-to customers -as part-of its- normal rental bus inem
 21
        Morgan was hired 4y Penske to b" ild.gnd place a catgo bok ij on.the truck chassis. In tiiim,
 -22
        M.org.an installed a cargo lift- do-or and pulley gy8tein manufactured by Whitirig Ddor- into the.
 2-3.

 24     cargo bok which wag pl-abed by Morgan upon the trutk chassis Within'tbe --S
                                                                                  itate. of Oregon.

 25


Page
        2-*COMPLAINT VEASONALINJURY
                                          1~Aw OkFI'CE OF-D-OU.0 LAS- F;. ,(.N. G
                                                    ATTORNEY8..AT L-AW
                                                                                                                    EXHIBIT A
                                                    5075 PYVGRIFHTFIVR.;S'LATE 250
                                                      BEAVERTdN,OREGO" 97005
                                                                                                                    Page 3 of 6
                      Case 3:20-cv-02057-SB                Document 1-1                Filed 11/25/20   Page 4 of 6




                                                                     31

                   On'or-about May 2,- 2019.? Wilder L-opez Fernandez xeporwd to -wo.r1k. at. New Leaf Cn-een-

  3     holist, Inc in t4e City of Corqeliii.s,. County- of Washirigtori -and Statb of'Oregon-lo bjegiii. deliver-

  4
        - ies.   The truck had'pre.Vici-usly b6en.1 aded. with product,- and With thd cargo dbor left:o'Pen. Up
  .5
        on arrival at. the irudk.An.d pdqTto depaffing ..fbr deliveries, Wi.lder Lopez Ferbandez was required
  .6
        to close the. caTgo.daor by piiiling- -doym on. the bottom of the do.OT. towards
                                                                                       '-. the base offlie.truck
   7
        eiiciesute. As-fie pulled doWn. on thel door
                                                   ; he MCt some resistance, and fhus pulled -with more

        force.. As,-he Pulled,'thedbor 8uddeiily ieleaAled,oausing,the. door to rapidly gnd -force.fully clo8e
   9
        aiid. in doing-s6,.c4u:& the -leg Of Wilddr LQp&F&nandez between thdbottom'edge.-Ofthe heavy
  W
        dppr and the fi-.o..oT- of the truck ciidlosure
                                                    . 0 c4using th'P.iniiiries
                                                                       J..     m heieffidfl&-set forth.
  11

  12                                                                 7.

  13               T11G truok was matiufacturbd 'aiid leased -ina defcotivo coridition tinreasonably datigerous-

  14. tor Wilder LopeZ.Fe .a
                          m .nde.z. As p result -of the defedt.iye c6.ndition 6f said tiuck, th.d cqrg6 door

  15    fell r4pidly- aiid 56ri,- efully "upon the leg of'Wilddr Lopez. -terrfandez: while b-cing used foratsIn-

  16     tetaed.pulposes..

 .17                                                                 .3
                   As...a.-directand pT6xin.iate re'sult -of ihe defebtive condi.tfon of the t.ruckAs.afaresdid,

  19     Wilder Lopez -Vernande.z sustained the f6flowing injuries: right. tiimall'eolar aTikle. fraQtui-e

 20-
        Tcquiring. open reduction and internal fixation and njght tibia Ttactum.requiring intrarnedullary
                                                                                                       .
 21
         nail -fikation.-These inJaries r.equited.-Medicail treatment aiid Wilde.r Lopez Fei-nan-dez incurred
 2.2.
        reasoiiable,and n6cessaty- medital expbnses. Ho will likely continub.to- hicur teasonable and
 23
        tiecessar'
                 y iiiedi'cal expenses iiitd:fhe-f~ture:. W~ldef Lopez Ferhande-z also in                 lbst wa'g'es
 24
         due -tothe:A.F(jrem*eilti(ined.i-njuri.es.'Workers-' coinpengatiofi be'n'efits werb paid by SAIF
 25-


?ago
        .3 — CONIPLAINT PERSQNALANJURY
                                              LA:-W bFF1.CE'O.F 1)6U6L-AS; P. .         P,C,
                                                         4TTO1i14E-Y.9 Ai LAW
                                                         50Z5 SWGRIFFM4 Dp.SUIT
                                                                           '. 9250
                                                           BE;AVEK70N.'OREGPk4 97D05
                                                                                                                         EXHIBIT A
                                                            TEL.EP,H .ONFiww*000                                         Page 4 of 6
                           Case 3:20-cv-02057-SB            Document 1-1                    Filed 11/25/20   Page 5 of 6

5,7




             Cbrpciraiiob, in a- total swn to b.epr.oven at trial. but not to exceed .$43,203..34 fiimedicat.expenses,

       2'.   $-1-8,907Min.1-ost-w..q -s- and s44,960.-00 in-&flms settleMent expens-os for future. lbst -wages and

             may incur an amount upA6 $97,000,00 iii fiiture medical ex.-Penseg.

       4

        5
                    .As a fLirther -direct. -and proxiinate -rpsult of the incid.ent of May- 2, 2019,'Wilder Lope"z
       6
             Fernandez experienced pain.-Rild suffering., all.to his non-economic damag!e~s -in -a su -.m to b.e
        7
             prdven at tddl but hol. to. exceed $250,000-0
                                                        . 0.
        8
                                                                       10.

                     Prior fo theinciden.t -get f4th. Abovei pl~ffitiff. issuedjo New Leaf Qreenhouge, Inc..- a
      10
             policy of workers' c ompensatiton
                                           .   nisur
                                                . ance. Purstimit'to.the tenns of the. aforemen' tioned'

      12     insurance-policy, pl'aiiitiff was Qbligated to pay; and did pay, wofkcrs' corripQnsation.-benefits for
                                                                      -
      -1-3   the- bdhefit of Wilder Lopez Fern9ndez, The.-sum9pAidby-pIgintif-f were reason4le.. Plaintiff iis
                                                                             -
  '14            l y subkogated.purguaht to: ORS 656.591 to::al. I rights of-injpred woike'd -and. iis'iiisured
             hereb

  .15        agairi8t.deferidarits..

      16
                     WHEREFORE plainfiff prays.f6f jodglilqnt again'st deferidarits a" follows:
      .17
                     .1.      For no.n-:ec.q.nomic- dmmages in a sum. tq be proven,- at trial but* no.t. to exceed
      is

      19

      20
             111
      21
             W.
      22

      23

      24

      25


page
             4- COMPLAINT PER.SONAL'INJtJR`Y
                                                 LA,W'OFFICKOF DOUGLAS P. AK-CEL-L P..C,
                                                         A T-TORNAV$ AT LAW.
                                                                                                                           EXHIBIT A
                                                                                     :
                                                          5675 dw GRIFF'rW M SUITE 250
                                                           `SEAVERTON,OREGDN 97005
                                                             TLEPHDKE (503).3'36'-0'053 -                                  Page 5 of 6
                    Case 3:20-cv-02057-SB                Document 1-1               Filed 11/25/20        Page 6 of 6




                       kor ec'onomic ~mage~s&ahe. fonn. of w ep' cornnensattoft benefits:jn a.~
                                  .
               mp r o v,0t   trial but nO 1p.               204,010.34;

             A!.-     X-     aintiff s cog-t-S,~,=.;'d,"AiSburs,,etrferits.iffcut.roj,,If,&r.c.ib arid sucli other relietas. ttfe
,4                    deemspr(jper.

                      ~,DATED: Octobcr-:Z-7,~,".'. ,2-

                                                                                                            r. PJ0,
                                                                                              uglas.v...Angck




                                                                              ]JOUGLAS F..ANGELL,`0SB*9320'19~
                                                                              DOug,,@angell-1cgal.corn
                                                                              Of Attomoys:fbr Plaintiff
                                                                              Tria
                                                                                 ..1 Aiiomey: DouglasT. Angell




  .
 D

!j4
!

1.5.

  G.

.117



  9"




       :5 -.COMPLAINTTERSMAL INJURY
                                           LAW OFFICE.OF DIJUCLAS, P AN 6E V4, jk.Ad..
                                                                                     ,
                                                    ATTbRNEYS AT LAW.
                                                     :5075 SwGWF!TH DR. SUITE 250
                                                     ,
                                                       scAVMTON OREGON 97005:                                                 EXHIBIT A
                                                                                                                              Page 6 of 6
                                                                 I
                                                         TELEPHON-
